UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4749


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JUAN GUZMAN,

                    Defendant - Appellant.


Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Arenda L. Wright Allen, District Judge. (4:15-cr-00034-AWA-LRL-1)


Submitted: March 26, 2018                                         Decided: April 6, 2018


Before GREGORY, Chief Judge, and FLOYD and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chad G. Dorsk, LAW OFFICE OF CHAD G. DORSK, Norfolk, Virginia, for Appellant.
Dana J. Boente, United States Attorney, Tracy Doherty-McCormick, Acting United
States Attorney, Alexandria, Virginia, Eric M. Hurt, Assistant United States Attorney,
Matthew K. Hoff, Special Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Newport News, Virginia; Alexander R. Kalyniuk, Third-Year
Law Student, Collin C. Crookenden, Third Year Law Student, WILLIAM & MARY
LAW SCHOOL, Williamsburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Juan Guzman appeals the district court’s judgment imposing the mandatory

minimum sentence of 240 months in prison after the jury convicted him of conspiracy to

distribute and possess with intent to distribute five kilograms or more of cocaine and 100

kilograms or more of marijuana, subsequent to his conviction for a felony drug offense.

In his opening brief, Guzman’s attorney challenged the sufficiency of the evidence to

sustain his conviction. After the brief was filed, Guzman filed several pro se motions

seeking to raise additional issues, including whether the district court plainly erred in

violation of United States v. Collins, 415 F.3d 304 (4th Cir. 2005), by sentencing him

based on the jury’s verdict. We ordered counsel to file supplemental briefs addressing

the issue, and they have done so. We now deny the pending pro se motions and affirm. ∗

       Guzman argues the district court erred in denying his motion for judgment of

acquittal. We review this issue de novo. See United States v. Cowden, 882 F.3d 464, 473

(4th Cir. 2018). “A defendant challenging the sufficiency of the evidence on appeal faces

a heavy burden.” Id. at 473-74 (internal quotation marks and citation omitted). “We

view the evidence in the light most favorable to the government, and we will sustain the


       ∗
        Although we have considered the issues that Guzman sought to raise in his pro se
motions, we conclude they are without merit; and we deny his motions to proceed pro se
on appeal as untimely filed. See 4th Cir. R. 46(f); United States v. Gillis, 773 F.2d 549,
560 (4th Cir. 1985). We deny his motions to file pro se supplemental briefs, because his
counsel filed a merits brief and a supplemental brief as we directed, not a brief pursuant
to Anders v. California, 386 U.S. 738 (1967). See United States v. Hare, 820 F.3d 93,
106 n.11 (4th Cir.), cert. denied, 137 S. Ct. 224 (2016); United States v. Penniegraft, 641
F.3d 566, 569 n.1 (4th Cir. 2011). Finally, we deny his motion for a stay as moot.


                                            2
jury’s verdict if it is supported by substantial evidence.” Id. at 474 (internal quotation

marks and citation omitted). “Evidence is deemed ‘substantial’ if a reasonable finder of

fact could view the evidence as establishing the defendant’s guilt beyond a reasonable

doubt.” Id. (citation omitted). “We do not review the credibility of the witnesses and

assume that the jury resolved all contradictions in the testimony in favor of the

government.”    United States v. Cone, 714 F.3d 197, 212 (4th Cir. 2013) (citation

omitted).

       To establish a drug conspiracy under 21 U.S.C. § 846 (2012), the Government

must prove the defendant (1) entered into an agreement with one or more persons to

engage in conduct that violated 21 U.S.C. § 841(a)(1) (2012); (2) had knowledge of that

conspiracy; and (3) knowingly and voluntarily participated in the conspiracy. United

States v. Howard, 773 F.3d 519, 525 (4th Cir. 2014) (citation omitted). “Given the

‘clandestine and covert’ nature of conspiracies, the government can prove the existence

of a conspiracy by circumstantial evidence alone.” Id. (citation omitted).

       “[O]ne may be a member of a conspiracy without knowing its full scope, or all its

members, and without taking part in the full range of its activities or over the whole

period of its existence.” United States v. Allen, 716 F.3d 98, 103 (4th Cir. 2013) (internal

quotation marks and citations omitted).      “Therefore, ‘[o]nce a conspiracy has been

proved, the evidence need only establish a slight connection between any given defendant

and the conspiracy to support conviction.’” Id. (citation omitted).




                                             3
       Viewing the evidence in the light most favorable to the Government, we conclude

that Guzman’s drug conspiracy conviction was supported by substantial evidence, and the

district court did not err in denying his motion for judgment of acquittal.

       We next consider whether the district court plainly erred under United States v.

Collins, 415 F.3d 304 (4th Cir. 2005). In Collins, “we held that, in order to properly

apply the sentencing provisions of § 841(b)(1) in a § 846 drug conspiracy prosecution,

the jury must determine that the threshold drug quantity was reasonably foreseeable to

the defendant.” United States v. Jeffers, 570 F.3d 557, 569 (4th Cir. 2009) (citing

Collins, 415 F.3d at 314). When a defendant fails to object on the Collins issue, we

review for plain error. Id.; United States v. Foster, 507 F.3d 233, 249 (4th Cir. 2007).

He must show that an error occurred; it was plain; and it affected his substantial rights.

Jeffers, 570 F.3d at 569. “Even if he makes such a showing, however, we can decline to

correct the error unless it seriously affected the fairness, integrity, or public reputation of

judicial proceedings.” Id. (internal quotation marks and citation omitted).

       “[W]here the evidence against a defendant is overwhelming and essentially

uncontroverted, a plain error does not seriously affect the fairness, integrity, or public

reputation of judicial proceedings, and a reviewing court can choose not to recognize it.”

Id. (internal quotation marks and citation omitted). “[I]f the evidence ‘overwhelmingly

establishe[s]’ that the defendant was personally responsible for the threshold quantity of

drugs, and if his trial assertions ‘primarily focused on whether he committed the offenses

and not on the drug quantities reasonably foreseeable to him,’ we may decline to

recognize a plain Collins error.” Id. at 569-70 (quoting Foster, 507 F.3d at 252).

                                              4
      In this case, neither the district court’s jury instructions nor the special verdict

form stated that the drug quantities must be foreseeable to Guzman. Rather, the jury only

found the drug quantities involved in the entire conspiracy. Moreover, at sentencing, the

district court adopted the jury’s drug quantity findings in applying the Sentencing

Guidelines and sentencing Guzman to the mandatory minimum 240 months in prison,

which exceeded the Guidelines range. However, having reviewed the record and the

parties’ arguments, we conclude the evidence overwhelmingly established that Guzman

was personally responsible for at least the threshold quantities of five kilograms or more

of cocaine and 100 kilograms or more of marijuana. Moreover, his trial assertions

primarily focused on whether he committed the offenses and not on the drug quantities

reasonably foreseeable to him. We therefore decline to recognize any plain Collins error.

      Accordingly, we deny the pending pro se motions and affirm the district court’s

judgment. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            5